DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the instant application and are subject to the following restriction requirement.    
The restriction requirement requires election of group and multiple species, an oral request of election was not made due to complexity of the restriction requirement. 

Election/Restrictions
The claims 1-20 include both independent and distinct inventions, and patentable distinct compounds (or species) within each invention.  For the reasons provided below, restriction to one of the following Groups is required under 35 U.S.C. 121, wherein a group is a set of patentable distinct inventions of a broad statutory category (e.g. compounds, methods of use, methods of making, etc.):

I.	Claims 1-14 are drawn to a method for producing a hierarchical mesoporous beta zeolite, the method comprising: mixing a beta zeolite with an aqueous metal hydroxide solution; heating the beta zeolite and the aqueous metal hydroxide mixture at a temperature of greater than or equal to 100 °C, wherein the heating causes desilication of the beta zeolite to produce a desilicated beta zeolite; contacting the desilicated beta zeolite with an ammonium salt solution to produce an intermediate hierarchical mesoporous beta zeolite comprising (a) a molar ratio of silicon to aluminum of less than 12.5;  (b) a total pore volume of greater than or equal to 0.3 cm3/g; and (c) an average mesopore size of greater than 8 nm, wherein the contacting causes ion exchange of sodium ions with ammonium ions in the intermediate hierarchical mesoporous beta zeolite; and treating the intermediate hierarchical mesoporous beta zeolite with an acidic 

II.	Claims 15-19 are drawn to method for increasing a molar ratio of silicon to aluminum in a hierarchical mesoporous beta zeolite, the method comprising: contacting a beta zeolite having a hierarchical mesoporous structure with an ammonium nitrate solution comprising a molarity from 0.1 M to 1.0 M at a temperature from 25 °C to 100 °C for a time of greater than or equal to 1 hour to produce an intermediate hierarchical mesoporous beta zeolite comprising (a) a molar ratio of silicon to aluminum of less than 12.5, (b) a total pore volume of greater than or equal to 0.3 cm3/g, and (c) an average mesopore size of greater than 8 nm, wherein contacting causes ion exchange of sodium ions with ammonium ions in the hierarchical mesoporous beta zeolite; calcining the intermediate hierarchical mesoporous beta zeolite at a temperature of greater than or equal to 500 °C for a time of greater than or equal to 1 hour; and treating the intermediate hierarchical mesoporous beta zeolite with an acidic solution comprising a molarity from 0.1 M to 1.0 M at a temperature from 25 °C to 100 °C for a time of greater than or equal to 1 hour to produce the hierarchical mesoporous beta zeolite comprising (e) a molar ratio of silicon to aluminum of greater than 12.5, (f) a total pore volume of greater than or equal to the total pore volume of the hierarchical mesoporous beta zeolite, and (g) an average mesopore size of greater than or equal to the average mesopore size of the hierarchical mesoporous beta zeolite according to claim 15, classified under various subclasses of classes B01J and C01B.
III.	Claim 20 is drawn to a method for increasing a molar ratio of silicon to aluminum in a hierarchical mesoporous beta zeolite, the method comprising: contacting a beta zeolite having a hierarchical mesoporous structure with an ammonium nitrate solution to produce an intermediate hierarchical mesoporous beta zeolite comprising (a) a molar ratio of silicon to aluminum of less than 12.5, (b) a total pore volume of greater than or equal to 0.3 cm3/g, and (c) an average mesopore size of greater than 8 nm, wherein contacting causes ion exchange of sodium ions with ammonium ions in the hierarchical mesoporous beta zeolite; and treating the intermediate hierarchical mesoporous beta zeolite with an acidic solution to produce the hierarchical mesoporous beta zeolite comprising (e) a molar ratio of silicon to aluminum of greater than 12.5, (f) a total pore volume of greater than or equal to the total pore volume of the hierarchical mesoporous beta zeolite, and (g) an average mesopore size of greater than or equal to the average mesopore size of the hierarchical mesoporous beta zeolite according to claim 20, classified under various subclasses of classes B01J and C01B.

The above groups represent general areas wherein the inventions are independent and distinct, each from the other because of the following reasons:

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In addition, because of the plethora of classes and subclasses in each of the Inventions, a serious burden is imposed on the examiner to perform a complete search of the defined areas.  Therefore, because of the reasons given above, the restriction set forth is proper and not to restrict would impose a serious burden in the examination of this application.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731